             Case 1:21-cv-00170-CRK Document 5 Filed 06/29/21 Page 1 of 2




 W. Christopher Pooser, ISB No. 5525
 christopher.pooser@stoel.com
 STOEL RIVES LLP
 101 S. Capitol Boulevard, Suite 1900
 Boise, ID 83702
 Telephone: (208) 389-9000
 Facsimile: (208) 389-9040

 Attorneys for Defendant Experian Information
   Solutions, Inc.




                                         UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF IDAHO
 DALE AUSTIN,                                             Case No. 1:21-cv-00170-CRK

                            Plaintiff,

          v.                                              NOTICE OF APPEARANCE FOR
                                                          DEFENDANT EXPERIAN
 EXPERIAN INFORMATION SOLUTIONS,                          INFORMATION SOLUTIONS, INC.
 INC. and CACH, LLC

                            Defendants.


         W. Christopher Pooser of Stoel Rives LLP, 101 S. Capitol Blvd., Suite 1900, Boise,

Idaho 83702, hereby gives notice that he is counsel for Defendant Experian Information

Solutions, Inc. Please direct notice of all hearings, pleadings, and other papers in this matter to the

undersigned at the address listed above.

          DATED: June 29, 2021.

                                                        STOEL RIVES LLP

                                                        /s/ W. Christopher Pooser
                                                        W. Christopher Pooser
                                                        Attorneys for Defendant Experian Information
                                                          Solutions, Inc.


NOTICE OF APPEARANCE FOR DEFENDANT EXPERIAN INFORMATION SOLUTIONS,
INC.- 1
111443557.1 0099999-00006
             Case 1:21-cv-00170-CRK Document 5 Filed 06/29/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 29th day of June, 2021, I filed the foregoing NOTICE
OF APPEARANCE FOR DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.
electronically through the CM/ECF system, which caused the following to be served by electronic
means:

Barkley B. Smith
Barkley Smith Law, PLLC
206 W. Jefferson St.
Boise, ID 83702
barkley@barkleysmithlaw.com



                                                   /s/ W. Christopher Pooser
                                                   W. Christopher Pooser




NOTICE OF APPEARANCE FOR DEFENDANT EXPERIAN INFORMATION SOLUTIONS,
INC.- 2
111443557.1 0099999-00006
